Exhibit 10(j)

 

THIRD AMENDED AND RESTATED
TENET HEALTHCARE
2008 STOCK INCENTIVE PLAN

 

(As Amended and Restated Effective May 9, 2012)

 

Tenet Healthcare Corporation (the “Company”), a Nevada corporation, hereby
establishes and adopts the following Third Amended and Restated Tenet Healthcare
2008 Stock Incentive Plan (the “Plan”).  The Plan was originally approved by the
Company’s shareholders on May 8, 2008.  The Company amended and restated the
Plan effective December 31, 2008 to comply with the requirements of section 409A
of the Internal Revenue Code of 1986, as amended.  Effective February 24, 2010,
the Company amended and restated the Plan and authorized an additional
21,300,000 shares of Company common stock to be available for equity grants
under the Plan, subject to the approval of the Company’s shareholders.  The
Company’s shareholders approved such additional shares on May 5, 2010. 
Effective May 5, 2010, the Compensation Committee also amended the Plan to
clarify the minimum vesting requirements applicable to Restricted Stock Awards,
Restricted Stock Units Awards and Other Share-Based Awards made to new hires. 
Effective May 9, 2012, the Company further amended and restated the Plan to
clarify certain Change in Control provisions and revise the treatment of Awards
for certain termination events.

 

1.                                      PURPOSE OF THE PLAN

 

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees and
directors of the Company and its Subsidiaries who are expected to contribute to
the Company’s success and to achieve long-term objectives which will inure to
the benefit of all stockholders of the Company through the additional incentives
inherent in the Awards hereunder.

 

2.                                      DEFINITIONS

 

2.1                               “Affiliate” means a corporation that is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Company, any trade or business (whether or not
incorporated) that is in common control (as defined in section 414(c) of the
Code) with the Company, or any entity that is a member of the same affiliated
service group (as defined in section 414(m) of the Code) as the Company.

 

2.2                               “Award” shall mean any Option, Stock
Appreciation Right, Restricted Stock Award, Other Share-Based Award, Performance
Award or any other right, interest or option relating to Shares or cash granted
pursuant to the provisions of the Plan.

 

2.3                               “Award Agreement” shall mean any agreement,
contract or other instrument or document evidencing any Award hereunder,
including through an electronic medium.

 

2.4                               “Board” shall mean the board of directors of
the Company.

 

2.5                               “Cause” shall have the following meaning:

 

(a)                                 When used in connection with a Qualifying
Termination occurring during a Participant’s Protection Period, the same meaning
as set forth in Section 2.1(f)(2) of the ESP.

 

--------------------------------------------------------------------------------


 

(b)                                 When used in connection with a Qualifying
Termination not occurring during a Participant’s Protection Period:

 

(i)                                     For any Participant who is a “Covered
Executive” under the ESP, the same meaning as set forth in Section 2.1(f)(1) of
the ESP.

 

(ii)                                  For any Participant who is not a “Covered
Executive” under the ESP, “Cause” shall mean a Participant’s:

 

(A)                               dishonesty;

 

(B)                               fraud;

 

(C)                               willful misconduct;

 

(D)                               breach of fiduciary duty;

 

(E)                                conflict of interest;

 

(F)                                 commission of a felony;

 

(G)                               material failure or refusal to perform his or
her job duties in accordance with Company policies;

 

(H)                              a material violation of Company policy that
causes harm to the Company or an Affiliate;

 

(I)                                   other wrongful conduct of a similar nature
and degree; or

 

(J)                                   sustained unsatisfactory performance which
is not improved after Participant has been provided with a reasonable
opportunity to improve his or her performance in accordance with the Company’s
standard policies and procedures.

 

(c)                                  A Participant will not be deemed to have
been terminated for Cause pursuant to Section 2.5(a) or Section 2.5(b) above, as
applicable, unless and until there has been delivered to the Participant written
notice that the Participant has engaged in conduct constituting Cause.  The
determination of Cause will be made by the Committee with respect to any
Participant who is employed as the Chief Executive Officer of the Company
(“CEO”), by the CEO (or an individual acting in such capacity or possessing such
authority on an interim basis) with respect to any Participant who is employed
as the Chief Operating Officer of the Company (the “COO”), the Chief Financial
Officer of the Company (the “CFO”), the General Counsel of the Company (“GC”),
an Executive Vice President (“EVP”) of the Company, a Senior Vice President or
the equivalent thereof of the Company (collectively “SVP”) or a Vice President
of the Company (“VP”) and by the COO (or an individual acting in such capacity
or possessing such authority on an interim basis) with respect to any
Participant who is employed as a Hospital Chief Executive Officer (“Hospital
CEO”) or any other Participants.  A Participant who receives written notice that
he has engaged in conduct constituting Cause, will be given the opportunity to
be heard (either in person or in writing as mutually agreed to by the
Participant and the Committee, CEO or COO, as applicable) for the purpose of
considering whether Cause

 

2

--------------------------------------------------------------------------------


 

exists.  If it is determined either at or following such hearing that Cause
exists, the Participant will be notified in writing of such determination within
five (5) business days.

 

2.6                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

2.7                               “Change in Control” shall have the same
meaning as set forth in the definition of “Change of Control” in the ESP.

 

2.8                               “Committee” shall mean the Compensation
Committee of the Board or a subcommittee thereof formed by the Compensation
Committee to act as the Committee hereunder.  The Committee shall consist of no
fewer than two Directors, each of whom is (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 of the Exchange Act, (ii) an “outside director” within
the meaning of Section 162(m) of the Code, and (iii) an “independent director”
for purpose of the rules and regulations of the New York Stock Exchange (or such
other principal securities exchange on which the Shares are traded).

 

2.9                               “Covered Employee” shall mean an employee of
the Company or its Subsidiaries who is a “covered employee” within the meaning
of Section 162(m) of the Code.

 

2.10                        “Director” shall mean a non-employee member of the
Board.

 

2.11                        “Dividend Equivalents” shall have the meaning set
forth in Section 12.5.

 

2.12                        “Employee” shall mean any employee of the Company or
any Subsidiary and any prospective employee conditioned upon, and effective not
earlier than, such person becoming an employee of the Company or any Subsidiary.

 

2.13                        “ESP” shall mean the Tenet Executive Severance Plan,
as amended from time to time.

 

2.14                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

2.15                        “Executive Officer” shall mean an officer of the
Company within the meaning of the rules under Section 16 of the Exchange Act.

 

2.16                        “Fair Market Value” shall mean the per Share closing
price of the Shares as reported on the New York Stock Exchange as of the
relevant date (or if there were no reported prices on such date, on the last
preceding date on which the prices were reported) or, if the Company is not then
listed on the New York Stock Exchange, on such other principal securities
exchange on which the Shares are traded, and if the Company is not listed on the
New York Stock Exchange or any other securities exchange, the Fair Market Value
of Shares shall be determined by the Committee in its sole discretion.

 

2.17                        “Good Reason” shall have the following meaning:

 

(a)                                 When used in connection with a Qualifying
Termination occurring during a Participant’s Protection Period, the same meaning
as set forth in Section 2.1(x)(2) of the ESP.

 

3

--------------------------------------------------------------------------------


 

(b)                                 When used in connection with a Qualifying
Termination not occurring during a Participant’s Protection Period, for any
Participant who is a “Covered Executive” under the ESP, the same meaning as set
forth in Section 2.1(x)(1) of the ESP.

 

(c)                                  For purposes of this Section 2.17,
references to “Employer” in the ESP with respect to any Participant means the
Company or an Affiliate employing such Participant.

 

2.18                        “Limitations” shall have the meaning set forth in
Section 10.6.

 

2.19                        “Option” shall mean any right granted to a
Participant under the Plan allowing such Participant to purchase Shares at such
price or prices and during such period or periods as the Committee shall
determine.

 

2.20                        “Other Share-Based Award” shall have the meaning set
forth in Section 8.1.

 

2.21                        “Participant” shall mean an Employee or Director who
is selected by the Committee to receive an Award under the Plan.

 

2.22                        “Payee” shall have the meaning set forth in
Section 13.3.

 

2.23                        “Performance Award” shall mean any Award of
Performance Cash or Performance Share Units granted pursuant to Article 9.

 

2.24                        “Performance Cash” shall mean any cash incentives
granted pursuant to Article 9 which will be paid to the Participant upon the
achievement of such performance goals as the Committee shall establish.

 

2.25                        “Performance Period” shall mean the period
established by the Committee during which any performance goals specified by the
Committee with respect to such Award are to be measured.

 

2.26                        “Performance Share Unit” shall mean any grant
pursuant to Article 9 of a unit valued by reference to a designated number of
Shares, which value will be paid to the Participant upon achievement of such
performance goals as the Committee shall establish.

 

2.27                        “Permitted Assignee” shall have the meaning set
forth in Section 12.3.

 

2.28                        “Plan Administrator” shall mean the individual or
committee appointed by the Committee to handle the day-to-day administration of
the Plan.  If the Committee does not appoint an individual or committee to serve
as the Plan Administrator, the Committee will be the Plan Administrator.

 

2.29                        “Protection Period” shall mean:

 

(a)                                 with respect to a Participant who is not a
“Covered Executive” under the ESP, the period beginning on the date of the
Change in Control and ending twenty-four (24) months following the occurrence of
a Change in Control; and

 

(b)                                 with respect to a Participant who is a
“Covered Executive” under the ESP, the same period as set forth in the ESP, and
as it may be amended from time to time.

 

4

--------------------------------------------------------------------------------


 

2.30                        “Qualifying Termination” means a Participant’s
“separation from service” (within the meaning of section 409A of the Code) by
reason of:

 

(a)                                 the involuntary termination of a
Participant’s employment by the Company (or Subsidiary) without Cause, or

 

(b)                                 the Participant’s resignation from the
employment of the Company (or Subsidiary) for Good Reason;

 

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of a Subsidiary or an Affiliate with respect to a Participant
employed by such Subsidiary or an Affiliate who is offered a comparable position
with the purchaser and either declines or accepts such position.

 

2.31                        “Restricted Stock” shall mean any Share issued with
the restriction that the holder may not sell, transfer, pledge or assign such
Share and with such other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.32                        “Restricted Stock Award” shall have the meaning set
forth in Section 7.1.

 

2.33                        “Restricted Stock Unit” means an Award that is
valued by reference to a Share, which value may be paid to the Participant by
delivery, as the Committee shall determine, of cash, Shares, or any combination
thereof, and that has such restrictions as the Committee, in its sole
discretion, may impose, including without limitation, any restriction on the
right to retain such Awards, to sell, transfer, pledge or assign such Awards,
and/or to receive any cash Dividend Equivalents with respect to such Awards,
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.

 

2.34                        “Restricted Stock Unit Award” shall have the meaning
set forth in Section 7.1.

 

2.35                        “Shares” shall mean the shares of common stock of
the Company, par value $0.05 per share.

 

2.36                        “Stock Appreciation Right” shall mean the right
granted to a Participant pursuant to Article 6.

 

2.37                        “Subsidiary” shall mean any corporation (other than
the Company) in an unbroken chain of corporations beginning with the Company if,
at the relevant time each of the corporations other than the last corporation in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

 

2.38                        “Substitute Awards” shall mean Awards granted or
Shares issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, in each case by a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines.

 

5

--------------------------------------------------------------------------------


 

2.39                        “Vesting Period” shall have the meaning set forth in
Section 7.1.

 

3.                                      SHARES SUBJECT TO THE PLAN

 

3.1                               Number of Shares.

 

(a)                                 Subject to the adjustment provided for in
Section 12.2, a total of 25,348,812 Shares shall be authorized for grant under
the Plan (i.e., 21,300,000 plus 4,048,812 Shares previously authorized and
remaining available for issuance under the Plan as of March 12, 2010).  The
total number of Shares set forth above authorized for grant under the Plan will
be adjusted in accordance with the terms of the Plan for any grants,
cancellations and/or forfeitures occurring after March 12, 2010 but prior to
shareholder approval on May 5, 2010, and thereafter such authorized Shares will
be available for grant under the Plan pursuant to its terms.  Any Shares that
are subject to Awards of Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted.  Any Shares
that are subject to Awards other than Options or Stock Appreciation Rights shall
be counted against this limit as one and two-tenths (1.2) Shares for every one
(1) Share granted.

 

(b)                                 If (i) any Shares subject to an Award are
forfeited, cancelled or expire or (ii) an Award is settled for cash (in whole or
in part), the Shares subject to such Award shall, to the extent of such
forfeiture, cancellation, expiration or cash settlement, again be available for
Awards under the Plan, in accordance with Section 3.1(d) below.  Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under paragraph (a) of this Section:
(A) Shares tendered by the Participant or withheld by the Company in payment of
the purchase price of an Option, (B) Shares tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to an Award, and (C) Shares subject to a Stock Appreciation Right that are not
issued in connection with the stock settlement of the Stock Appreciation Right
on exercise thereof.

 

(c)                                  Substitute Awards shall not reduce the
Shares authorized for grant under the Plan or authorized for grant to a
Participant under Section 10.6.  Additionally, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

 

(d)                                 Any Shares that again become available for
grant pursuant to this Article shall be added back as (i) one (1) Share if such
Shares were subject to Options or Stock Appreciation Rights under the Plan, or
(ii) as one and two-tenths (1.2) Shares if such Shares were subject to Awards
other than Options or Stock Appreciation Rights granted under the Plan.

 

(e)                                  No Award may be granted if the number of
Shares to be delivered in connection with such Award exceeds the number of
Shares remaining available under this Plan

 

6

--------------------------------------------------------------------------------


 

minus the number of Shares issuable in settlement of or related to
then-outstanding Awards.  The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting and make adjustments if
the number of Shares actually delivered differs from the number of Shares
previously counted in connection with an Award.

 

3.2                               Character of Shares.  Any Shares issued
hereunder may consist, in whole or in part, of authorized and unissued shares,
treasury shares or shares purchased in the open market or otherwise.

 

4.                                      ELIGIBILITY AND ADMINISTRATION

 

4.1                               Eligibility.  Any Employee or Director shall
be eligible to be selected by the Committee as a Participant.

 

4.2                               Administration.

 

(a)                                 The Plan shall be administered by the
Committee.  The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees and Directors to whom Awards may from
time to time be granted hereunder; (ii) determine the type or types of Awards,
not inconsistent with the provisions of the Plan, to be granted to each
Participant hereunder; (iii) determine the number of Shares to be covered by
each Award granted hereunder; (iv) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder;
(v) determine whether, to what extent and under what circumstances, Awards may
be settled in cash, Shares or other property; (vi) determine whether, to what
extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (vii) determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) determine whether any Award will
have Dividend Equivalents and the time and form of payment of such Dividend
Equivalents; and (xii) make any other determination and take any other action
that the Committee deems necessary or desirable for administration of the Plan.

 

(b)                                 Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Participant, and any Subsidiary.  A majority of the members of the Committee may
determine its actions, including fixing the time and place of its meetings. 
Notwithstanding the foregoing, the determination of the Directors to whom Awards
may be granted, the time(s) at which Awards may be granted to Directors and the
number of Shares subject to Awards to Directors shall be made by the Board.

 

(c)                                  To the extent not inconsistent with
applicable law, including Section 162(m) of the Code, or the rules and
regulations of the New York Stock Exchange (or such other principal securities
exchange on which the Shares are traded), the Committee may delegate to one or
more Executive Officers or a committee of Executive Officers the right to grant
Awards to Employees who are not Directors or Executive Officers of the Company,
the

 

7

--------------------------------------------------------------------------------


 

authority to take action on behalf of the Committee pursuant to the Plan to
cancel or suspend Awards to Employees who are not Directors or Executive
Officers of the Company and the authority to take any of the other actions
described in Section 4.2(a).

 

(d)                                 The Committee may appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis.  The Committee may remove the Plan Administrator with or
without cause at any time.  The Plan Administrator will have all the day-to-day
responsibilities of administering the Plan but for those duties retained by the
Committee as set forth above in Section 4.2(c) and not otherwise delegated to
such Plan Administrator.

 

5.                                      OPTIONS

 

5.1                               Grant of Options.  Options may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan.  Any Option shall be subject to the terms and conditions of this
Article and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable.

 

5.2                               Award Agreements.  All Options granted
pursuant to this Article shall be evidenced by a written Award Agreement in such
form and containing such terms and conditions as the Committee shall determine
which are not inconsistent with the provisions of the Plan.  Such Award
Agreement shall be exempt from the requirements of Code Section 409A.  The terms
of Options need not be the same with respect to each Participant.  Granting an
Option pursuant to the Plan shall impose no obligation on the recipient to
exercise such Option.  Any individual who is granted an Option pursuant to this
Article may hold more than one Option granted pursuant to the Plan at the same
time.

 

5.3                               Option Price.  Other than in connection with
Substitute Awards, the option price per each Share purchasable under any Option
granted pursuant to this Article shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of such Option.  Other than pursuant to
Section 12.2, the Committee shall not without the approval of the Company’s
stockholders (a) lower the option price per Share of an Option after it is
granted, (b) cancel an Option in exchange for cash or another Award (other than
in connection with Substitute Awards), or (c) take any other action with respect
to an Option that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are traded.

 

5.4                               Option Term.  The term of each Option shall be
fixed by the Committee in its sole discretion; provided that no Option shall be
exercisable after the expiration of ten (10) years from the date the Option is
granted, except in the event of death or disability.

 

5.5                               Exercise of Options.

 

(a)                                 Vested Options granted under the Plan shall
be exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement or in this Plan) as to all or part of the
Shares covered thereby, by giving notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased.  The notice
of exercise shall be in such form, made in such manner, and in compliance with
such other requirements consistent with the provisions of the Plan as the
Committee may prescribe from time to time.

 

8

--------------------------------------------------------------------------------


 

(b)                                 If an Employee voluntarily resigns his
employment with the Company or a Subsidiary, then any vested Options will remain
exercisable for ninety (90) days thereafter unless by their terms they expire
sooner.  During said period, such Options may be exercised in accordance with
their terms, but only to the extent exercisable on the date of termination of
employment.

 

(c)                                  Unless otherwise provided in an Award
Agreement, full payment of such purchase price shall be made at the time of
exercise and shall be made (i) in cash or cash equivalents (including certified
check or bank check or wire transfer of immediately available funds), (ii) by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), (iii) with the consent of the Committee, by
delivery of other consideration (including, where permitted by law and the
Committee, other Awards) having a Fair Market Value on the exercise date equal
to the total purchase price, (iv) with the consent of the Committee, by
withholding Shares otherwise issuable in connection with the exercise of the
Option, (v) through any other method specified in an Award Agreement (including
same-day sales through a broker except by Executive Officers), or (vi) any
combination of any of the foregoing.  The notice of exercise, accompanied by
such payment, shall be delivered to the Company at its principal business office
or such other office as the Committee may from time to time direct, and shall be
in such form, containing such further provisions consistent with the provisions
of the Plan, as the Committee may from time to time prescribe.  In no event may
any Option granted hereunder be exercised for a fraction of a Share.  No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date of such issuance.

 

5.6                               Form of Settlement.  In its sole discretion,
the Committee may provide that the Shares to be issued upon an Option’s exercise
shall be in the form of Restricted Stock or other similar securities.

 

5.7                               Incentive Stock Options.  The Committee may
grant Options intended to qualify as “incentive stock options” as defined in
Section 422 of the Code, to any employee of the Company or any Subsidiary,
subject to the requirements of Section 422 of the Code.  Solely for purposes of
determining whether Shares are available for the grant of “incentive stock
options” under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to “incentive stock options” granted under the Plan shall be the
number of Shares set forth in the first sentence of Section 3.1(a), subject to
adjustments provided for in Section 12.2.  Incentive stock options shall not be
granted more than ten years after the earlier of the adoption of this Plan or
the approval of this Plan by the Company’s stockholders.  In addition, the Fair
Market Value of Shares subject to an incentive stock option and the aggregate
Fair Market Value of Shares of any parent corporation or subsidiary corporation
(within the meaning of Sections 424(e) and (f) of the Code) subject to any other
incentive stock option (within the meaning of Section 422 of the Code)) of the
Company or a parent corporation or a subsidiary corporation (within the meaning
of Sections 424(e) and (f) of the Code) that first becomes purchasable by a
Participant in any calendar year may not (with respect to that Participant)
exceed $100,000, or such other amount as may be prescribed under Section 422 of
the Code or applicable regulations or rulings from time to time.  As used in the
previous sentence, Fair Market Value shall be determined as of the date the
incentive stock options are granted.  Failure to comply with this provision
shall not impair the enforceability or exercisability of any Option, but shall
cause the excess amount of shares to be reclassified in accordance with the
Code.

 

9

--------------------------------------------------------------------------------


 

6.                                      STOCK APPRECIATION RIGHTS

 

6.1                               Grant and Exercise.  The Committee may provide
Stock Appreciation Rights (a) in conjunction with all or part of any Option
granted under the Plan or at any subsequent time during the term of such Option,
(b) in conjunction with all or part of any Award (other than an Option) granted
under the Plan or at any subsequent time during the term of such Award, or
(c) without regard to any Option or other Award in each case upon such terms and
conditions as the Committee may establish in its sole discretion.

 

6.2                               Terms and Conditions.  Stock Appreciation
Rights shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, including the following:

 

(a)                                 Upon the exercise of a Stock Appreciation
Right, the holder shall have the right to receive the excess of (i) the Fair
Market Value of one Share on the date of exercise (or such amount less than such
Fair Market Value as the Committee shall so determine at any time during a
specified period before the date of exercise) over (ii) the grant price of the
Stock Appreciation Right on the date of grant, which, except in the case of
Substitute Awards or in connection with an adjustment provided for in
Section 12.2, shall not be less than the Fair Market Value of one Share on such
date of grant of the Stock Appreciation Right.

 

(b)                                 The Committee shall determine in its sole
discretion whether payment of a Stock Appreciation Right shall be made in cash,
in whole Shares, or any combination thereof.

 

(c)                                  The Award Agreement evidencing a grant of
Stock Appreciation Rights shall be exempt from the requirements of Code
Section 409A.

 

(d)                                 The provisions of Stock Appreciation Rights
need not be the same with respect to each recipient.

 

(e)                                  The Committee may impose such other
conditions or restrictions on the terms of exercise and the grant price of any
Stock Appreciation Right, as it shall deem appropriate.  A Stock Appreciation
Right shall have (i) a grant price not less than Fair Market Value on the date
of grant (subject to the requirements of Section 409A of the Code with respect
to a Stock Appreciation Right granted in conjunction with, but subsequent to, an
Option), and (ii) a term not greater than ten (10) years except in the event of
death or disability.

 

(f)                                   Without the approval of the Company’s
stockholders, other than pursuant to Section 12.2, the Committee shall not
(i) reduce the grant price of any Stock Appreciation Right after the date of
grant, (ii) cancel any Stock Appreciation Right in exchange for cash or another
Award (other than in connection with Substitute Awards),  and (iii) take any
other action with respect to a Stock Appreciation Right that would be treated as
a repricing under the rules and regulations of the principal securities market
on which the Shares are traded.

 

(g)                                  The Committee may impose such other terms
and conditions on Stock Appreciation Rights granted in conjunction with any
Award as the Committee shall determine in its sole discretion.

 

10

--------------------------------------------------------------------------------


 

7.                                      RESTRICTED STOCK AND RESTRICTED STOCK
UNITS

 

7.1                               Grants.  Awards of Restricted Stock and of
Restricted Stock Units may be issued hereunder to Participants either alone or
in addition to other Awards granted under the Plan (a “Restricted Stock Award”
or “Restricted Stock Unit Award” respectively), and such Restricted Stock Awards
and Restricted Stock Unit Awards shall also be available as a form of payment of
Performance Awards and other earned cash-based incentive compensation.  A
Restricted Stock Award or Restricted Stock Unit Award shall be subject to
vesting restrictions imposed by the Committee covering a period of time
specified by the Committee (the “Vesting Period”).  The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.

 

7.2                               Award Agreements.  The terms of any Restricted
Stock Award or Restricted Stock Unit Award granted under the Plan shall be set
forth in a written Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with the Plan.  Such Award Agreement shall
either comply with, or be exempt from, the requirements of Code Section 409A. 
The terms of Restricted Stock Awards and Restricted Stock Unit Awards need not
be the same with respect to each Participant

 

7.3                               Rights of Holders of Restricted Stock and
Restricted Stock Units.  Unless otherwise provided in the Award Agreement,
beginning on the date of grant of the Restricted Stock Award and subject to
execution of the Award Agreement, the Participant shall become a stockholder of
the Company with respect to all Shares subject to the Award Agreement and shall
have all of the rights of a stockholder, including the right to vote such Shares
and the right to receive distributions made with respect to such Shares.  A
Participant receiving a Restricted Stock Unit Award shall not possess voting
rights with respect to such Award.  Except as otherwise provided in an Award
Agreement any Shares or any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award or Restricted
Stock Unit Award as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Stock Award or Restricted
Stock Unit Award.

 

7.4                               Minimum Vesting Period.  Except for Substitute
Awards and in certain limited situations determined by the Committee (including
the death, disability or retirement of the Participant and a Change in Control),
Restricted Stock Awards and Restricted Stock Unit Awards subject solely to
continued service with the Company or a Subsidiary shall have a Vesting Period
of not less than three (3) years from date of grant (but permitting pro rata
vesting over such time); provided that such restrictions shall not be applicable
to (i) grants to new hires to replace forfeited awards from a prior employer,
provided that such grants together with grants under Section 8.3(i) shall not
exceed 5% of the number of Shares authorized for Awards under Section 3.1; or
(ii) grants of Restricted Stock or Restricted Stock Units in payment of
Performance Awards and other earned cash-based incentive compensation. 
Restricted Stock Awards and Restricted Stock Unit Awards subject to the
achievement of performance objectives shall have a minimum Vesting Period of one
(1) year.  Subject to the foregoing minimum Vesting Period requirements, the
Committee may, in its sole discretion and subject to the limitations imposed
under Section 162(m) of the Code and the regulations thereunder in the case of a
Restricted Stock Award intended to comply with the performance-based exception
under Code Section 162(m), waive the Vesting Period and any other conditions set
forth in any Award Agreement subject to such terms and conditions as the
Committee shall deem appropriate.  The minimum Vesting Period requirements of
this Section shall not apply to Restricted Stock Awards or Restricted Stock Unit
Awards granted to Directors.

 

11

--------------------------------------------------------------------------------


 

7.5                               Issuance of Shares.  Any Restricted Stock
granted under the Plan may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company.  Such certificate or certificates shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.

 

8.                                      OTHER SHARE-BASED AWARDS

 

8.1                               Grants.  Other Awards of Shares and other
Awards that are valued by reference to, or are otherwise based on, Shares
(“Other Share-Based Awards”) may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan.  Other Share-Based
Awards shall also be available as a form of payment of other Awards granted
under the Plan and other earned cash-based compensation.

 

8.2                               Award Agreements.  The terms of Other
Share-Based Award granted under the Plan shall be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan.  Such Award Agreement shall either comply with, or
be exempt from, the requirements of Code Section 409A.  The terms of such Awards
need not be the same with respect to each Participant.

 

8.3                               Minimum Vesting Period.  Except for Substitute
Awards and in certain limited situations determined by the Committee (including
the death, disability or retirement of the Participant and a Change in Control),
Other Share-Based Awards subject solely to continued service with the Company or
a Subsidiary shall have a Vesting Period of not less than three (3) years from
date of grant (but permitting pro rata vesting over such time); provided that
such restrictions shall not be applicable to (i) grants to new hires to replace
forfeited awards from a prior employer, provided that such grants together with
grants under Section 7.4(i) shall not exceed 5% of the number of Shares
authorized for Awards under Section 3.1; or (ii) grants of Other Share-Based
Awards in payment of Performance Awards and other earned cash-based incentive
compensation.  Other Share-Based Awards subject to the achievement of
performance objectives shall have a minimum Vesting Period of one (1) year. 
Subject to the foregoing minimum Vesting Period requirements, the Committee may,
in its sole discretion and subject to the limitations imposed under
Section 162(m) of the Code and the regulations thereunder in the case of an
Other Share-Based Award intended to comply with the performance-based exception
under Code Section 162(m), waive the Vesting Period and any other conditions set
forth in any Award Agreement subject to such terms and conditions as the
Committee shall deem appropriate.  The minimum Vesting Period requirements of
this Section shall not apply to Other Share-Based Awards granted to Directors.

 

8.4                               Payment.  Except as may be provided in an
Award Agreement, Other Share-Based Awards may be paid in cash, Shares, or any
combination thereof in the sole discretion of the Committee.  Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.

 

9.                                      PERFORMANCE AWARDS

 

9.1                               Grants.  Performance Awards in the form of
Performance Cash or Performance Share Units, as determined by the Committee in
its sole discretion, may be granted hereunder to Participants, for no
consideration or for such minimum consideration as may be required by

 

12

--------------------------------------------------------------------------------


 

applicable law, either alone or in addition to other Awards granted under the
Plan. The performance goals to be achieved for each Performance Period shall be
conclusively determined by the Committee and may be based upon the criteria set
forth in Section 10.2.

 

9.2                               Award Agreements.  The terms of any
Performance Award granted under the Plan shall be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan, including whether such Awards shall have Dividend
Equivalents. Such Award Agreement shall either comply with, or be exempt from,
the requirements of Code Section 409A.  The terms of Performance Awards need not
be the same with respect to each Participant.

 

9.3                               Terms and Conditions.  The performance
criteria to be achieved during any Performance Period and the length of the
Performance Period shall be determined by the Committee upon the grant of each
Performance Award; provided, however, that a Performance Period shall not be
shorter than twelve (12) months.  The amount of the Award to be distributed
shall be conclusively determined by the Committee.

 

9.4                               Payment.  Except as provided in Article 11 or
as may be provided in an Award Agreement, Performance Awards will be distributed
only after the end of the relevant Performance Period.  Performance Awards may
be paid in cash, Shares, or any combination thereof in the sole discretion of
the Committee.  Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.

 

10.                               CODE SECTION 162(m) PROVISIONS

 

10.1                        Covered Employees.  Notwithstanding any other
provision of the Plan, if the Committee determines at the time a Restricted
Stock Award, a Restricted Stock Unit Award, a Performance Award or an Other
Share-Based Award is granted to a Participant who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that this Article 10 is applicable to such Award.

 

10.2                        Performance Criteria.  If the Committee determines
that a Restricted Stock Award, a Restricted Stock Unit, a Performance Award or
an Other Share-Based Award is intended to be subject to this Article 10, the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee, which
shall be based on the attainment of specified levels of one or any combination
of the following:

 

(a)                                 Basic or diluted earnings per share of
common stock, which may be calculated (i) as income calculated in accordance
with Section 10.2(d), divided by (x) the weighted average number of shares, in
the case of basic earnings per share, and (y) the weighted average number of
shares and share equivalents of common stock, in the case of diluted earnings
per share, or (ii) using such other method as may be specified by the Committee;

 

(b)                                 Cash flow, which may be calculated or
measured in any manner specified by the Committee;

 

13

--------------------------------------------------------------------------------


 

(c)                                  Economic value added, which is after-tax
operating profit less the annual total cost of capital;

 

(d)                                 Income, which may include, without
limitation, net income, operating income, volume measures (e.g., admissions or
visits) and expense control measures, and which and may be calculated or
measured (i) before or after income taxes, including or excluding interest,
depreciation and amortization, minority interests, extraordinary items and other
material non-recurring items, discontinued operations, the cumulative effect of
changes in accounting policies and the effects of any tax law changes; or
(ii) using such other method as may be specified by the Committee;

 

(e)                                  Quality of service and/or patient care,
which may be measured by (i) the extent to which the Company achieves pre-set
quality objectives including, without limitation, patient, physician and/or
employee satisfaction objectives, or (ii) such other method as may be specified
by the Committee;

 

(f)                                   Business performance or return measures
(including, but not limited to, market share, debt reduction, return on assets,
capital, equity, or sales), which may be calculated or measured in any manner
specified by the Committee;

 

(g)                                  The price of the Company’s common or
preferred stock (including, but not limited to, growth measures and total
shareholder return), which may be calculated or measured in any manner specified
by the Committee; or

 

(h)                                 Any of the above Performance Criteria,
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of companies
deemed by the Committee to be comparable to the Company.

 

Such performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to other companies.  As and to the extent permitted by Section 162(m) of the
Code, in the event of (i) a change in corporate capitalization, a corporate
transaction or a complete or partial corporate liquidation, (ii) a natural
disaster or other significant unforeseen event that materially impacts the
operation of the Company, (iii) any extraordinary gain or loss or other event
that is treated for accounting purposes as an extraordinary item under generally
accepted accounting principles, or (iv) any material change in accounting
policies or practices affecting the Company and/or the performance goals, then,
to the extent any of the foregoing events was not anticipated at the time the
performance goals were established, the Committee may make adjustments to the
performance goals, based solely on objective criteria, so as to neutralize the
effect of the event on the applicable Award.

 

10.3                        Timing for Establishing Performance Criteria. 
Performance goals shall be established not later than 90 days after the
beginning of any Performance Period applicable to such Awards, or at such other
earlier date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code.

 

10.4                        Settlement and Adjustments.  The Committee shall at
the end of the applicable Performance Period, determine whether the applicable
performance goals were satisfied and the amount payable with respect to any
Restricted Stock Award, Restricted Stock Unit Award,

 

14

--------------------------------------------------------------------------------


 

Performance Award or Other Share-Based Award.  Notwithstanding any provision of
the Plan (other than Article 11), with respect to any such Award that is subject
to this Section 10, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award; provided, however, that no such
adjustment shall be made if it would cause the Plan or an Award to fail to
comply with or be exempt from the requirements of Section 409A of the Code.  The
Committee may not waive the achievement of the applicable performance goals,
except in the case of the death or disability of the Participant, in the event
of a Change in Control, or as otherwise determined by the Committee in special
circumstances, subject to the requirements of Section 162(m) of the Code.  All
such determinations by the Committee shall be in writing and the Committee may
not delegate any responsibility relating to Awards subject to this Section 10.

 

10.5                        Restrictions.  The Committee shall have the power to
impose such other restrictions on Awards subject to this Article as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.6                        Limitations on Grants to Individual Participants. 
Subject to adjustment as provided for in Section 12.2, no Participant may with
respect to Awards that are intended to comply with the performance-based
exception under Code Section 162(m) (i) be granted Options or Stock Appreciation
Rights during any period of five consecutive fiscal years with respect to more
than an average of 1,000,000 Shares per year over such five consecutive fiscal
year period, and (ii) earn more than an average of 1,000,000 Shares per year
under Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards
and/or Other Share-Based Awards in any period of five consecutive fiscal years
and are denominated in Shares (collectively, the “Limitations”).  In addition to
the foregoing, the maximum dollar value that may be earned by any Participant in
any period of five consecutive fiscal years with respect to Performance Awards
that are intended to comply with the performance-based exception under Code
Section 162(m) and are denominated in cash is an annual average of $5,000,000
during such five consecutive fiscal year period.  If an Award is cancelled, the
cancelled Award shall continue to be counted toward the applicable Limitations.

 

11.                               CHANGE IN CONTROL PROVISIONS

 

11.1                        Impact on Certain Awards.  Award Agreements may
provide that in the event of a Change in Control of the Company: (a) Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
shall be cancelled and terminated without payment therefor if the Fair Market
Value of one Share as of the date of the Change in Control is less than the per
Share Option exercise price or Stock Appreciation Right grant price, and (b) all
Performance Awards shall be considered to be earned and payable (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control), and any limitations or other restriction shall lapse
and such Performance Awards shall be immediately settled or distributed.

 

11.2                        Assumption or Substitution of Certain Awards.

 

(a)                                 Unless otherwise provided in an Award
Agreement or the ESP, with respect to a Participant who is a “Covered Executive”
under the ESP, or, to the extent applicable, prohibited by Section 162(m) of the
Code, in the event of a Change in Control of the Company in which the successor
company assumes or substitutes for an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based

 

15

--------------------------------------------------------------------------------


 

Award, if a Participant incurs a Qualifying Termination with such successor
company (or a subsidiary thereof) within the Protection Period (or such other
period set forth in the Award Agreement, including a period prior thereto if
applicable) and under the circumstances specified in the Award Agreement, then
the following shall occur: (i) Options and Stock Appreciation Rights outstanding
as of the date of such termination of employment will immediately vest (i.e.,
immediately vest on the termination date), become fully exercisable, and may
thereafter be exercised for twenty-four (24) months (or the period of time set
forth in the Award Agreement), but in any event no later than the date of the
expiration of the term of such Award), (ii) restrictions, limitations and other
conditions applicable to Restricted Stock and Restricted Stock Units shall lapse
and the Restricted Stock and Restricted Stock Units shall become free of all
restrictions, limitations and conditions and become fully vested on the
termination date, and (iii) the restrictions, limitations and other conditions
applicable to any Other Share-Based Awards or any other Awards shall lapse, and
such Other Share-Based Awards or such other Awards shall become free of all
restrictions, limitations and conditions and become fully vested and
transferable, to the full extent of the original grant, on the termination
date.  For the purposes of this Section 11.2, an Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based
Award shall be considered assumed or substituted for if following the Change in
Control the Award confers the right to purchase or receive, for each Share
subject to the Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company substantially equal in fair market value to the
per share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.

 

(b)                                 Unless otherwise provided in an Award
Agreement or the ESP, with respect to a Participant who is a “Covered Executive”
under the ESP, or, to the extent applicable, prohibited by Section 162(m) of the
Code, in the event of a Change in Control of the Company to the extent the
successor company does not assume or substitute for an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award: (i) those Options and Stock Appreciation Rights outstanding
as of the date of the Change in Control that are not assumed or substituted for
shall immediately vest and become fully exercisable as of the date of the Change
in Control, (ii) restrictions, limitations and other conditions on Restricted
Stock and Restricted Stock Units that are not assumed or substituted for shall
lapse and the Restricted Stock and Restricted Stock Units shall become free of
all restrictions, limitations and conditions and become fully vested as of the
date of the Change in Control, and (iii) the restrictions, limitations and other
conditions applicable to any Other Share-Based Awards or any other Awards that
are not assumed or substituted for shall lapse, and such Other Share-Based
Awards or such other Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable, to the full extent of
the original grant, as of the date of the Change in Control.

 

16

--------------------------------------------------------------------------------


 

(c)                                  The Committee, in its discretion, and to
the extent applicable, consistent with Section 162(m) of the Code, may determine
that, upon the occurrence of a Change in Control of the Company, each Option and
Stock Appreciation Right outstanding shall terminate within a specified number
of days after notice to the Participant, and/or that each Participant shall
receive, with respect to each Share subject to such Option or Stock Appreciation
Right, an amount equal to the excess of the Fair Market Value of such Share
immediately prior to the occurrence of such Change in Control over the exercise
price per share of such Option and/or Stock Appreciation Right; such amount to
be payable in cash, in one or more kinds of stock or property (including the
stock or property, if any, payable in the transaction) or in a combination
thereof, as the Committee, in its discretion, shall determine.

 

12.                               GENERALLY APPLICABLE PROVISIONS

 

12.1                        Amendment and Termination of the Plan.  The
Committee may, from time to time, alter, amend, suspend or terminate the Plan as
it shall deem advisable, subject to any requirement for stockholder approval
imposed by applicable law, including the rules and regulations of the principal
securities market on which the Shares are traded; provided that the Committee
may not amend the Plan in any manner that would result in noncompliance with
Rule 16b-3 of the Exchange Act; and further provided that the Committee may not,
without the approval of the Company’s stockholders, amend the Plan to
(a) increase the number of Shares that may be the subject of Awards under the
Plan (except for adjustments pursuant to Section 12.2), (b) expand the types of
awards available under the Plan, (c) materially expand the class of persons
eligible to participate in the Plan, (d) amend any provision of Section 5.3,
Section 6.2(e) or Section 6.2(f) (regarding changes in the exercise price of
Options and Stock Appreciation Rights), (e) increase the maximum permissible
term of any Option specified by Section 5.4 or the maximum permissible term of a
Stock Appreciation Right specified by Section 6.2(e), or (f) increase the
limitations set forth in Section 10.6.  The Committee may not, without the
approval of the Company’s stockholders, take any other action with respect to an
Option or Stock Appreciation Right that would be treated as a repricing under
the rules and regulations of the principal securities exchange on which the
Shares are traded, including a reduction of the exercise price of an Option or
the grant price of a Stock Appreciation Right or the exchange of an Option or
Stock Appreciation Right for cash or another Award.  In addition, no amendments
to, or termination of, the Plan shall impair in any material respect the rights
of a Participant under any Award previously granted without such Participant’s
consent except as required to comply with applicable securities laws or
Section 409A of the Code.

 

12.2                        Adjustments.  In the event of any merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property, other than a regular cash dividend),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares or the value thereof, such
adjustments and other substitutions shall be made to the Plan and to Awards as
the Committee deems equitable or appropriate taking into consideration the
accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, the
Limitations, the maximum number of Shares that may be issued as incentive stock
options and, in the aggregate or to any one Participant, in the number, class,
kind and option or exercise price of securities subject to outstanding Awards
granted under the Plan (including, if the Committee deems appropriate, the
substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate; provided, however, that no such adjustment or other substitution
shall be made if it would cause the Plan or an Award to fail to comply with or
be exempt from

 

17

--------------------------------------------------------------------------------


 

the requirements of Section 409A of the Code and provided, further, that the
number of Shares subject to any Award shall always be a whole number.

 

12.3                        Transferability of Awards.  Except as provided
below, no Award and no Shares subject to Awards that have not been issued or as
to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative.  To the extent and under such
terms and conditions as determined by the Committee, a Participant may assign or
transfer an Award (each transferee thereof, a “Permitted Assignee”) to (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i), (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders, (iv) for charitable donations or (v) pursuant
to a domestic relations order entered or approved by a court of competent
jurisdiction; provided that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan.  The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section.

 

12.4                        Termination of Employment.  Subject to Article 11,
the Committee shall determine and set forth in each Award Agreement whether any
Awards granted in such Award Agreement will (i) in the case of Options or Stock
Appreciation Rights, continue to be or become exercisable and, if so, the terms
of exercise, and (b) in the case of Restricted Stock, Restricted Stock Units,
Performance Awards or Other Share-Based Awards, cease to be subject to any
applicable restrictions, limitations and other conditions, and if so, the timing
of the removal of such restrictions, limitations and conditions, after the date
that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

 

12.5                        Deferral; Dividend Equivalents.  The Committee shall
be authorized to establish procedures pursuant to which the payment of any Award
may be deferred.  Such procedures may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of deferred payments denominated in Shares.  Any deferral shall only be
allowed as is provided in a separate deferred compensation plan adopted by the
Company.  This Plan shall not constitute an “employee benefit plan” for purposes
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended.

 

Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion.  The Committee may provide that such

 

18

--------------------------------------------------------------------------------


 

Dividend Equivalents (if any) shall be either (a) be paid with respect to such
Award on the dividend payment date in cash or in unrestricted Shares having a
Fair Market Value equal to the amount of such dividends or (b) be deferred and
the amount or value thereof automatically reinvested in additional Shares, other
Awards or otherwise reinvested and may provide that such Dividend Equivalents
are subject to the same vesting or performance conditions as the underlying
Award.

 

13.                               MISCELLANEOUS

 

13.1                        Award Agreements.  Each Award Agreement shall either
be (a) in writing in a form approved by the Committee and executed by the
Company by an officer duly authorized to act on its behalf, or (b) an electronic
notice in a form approved by the Committee and recorded by the Company (or its
designee) in an electronic recordkeeping system used for the purpose of tracking
one or more types of Awards as the Committee may provide; in each case and if
required by the Committee, the Award Agreement shall be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Committee may require.  The Committee may authorize any officer of the
Company to execute any or all Award Agreements on behalf of the Company.  The
Award Agreement shall set forth the material terms and conditions of the Award
as established by the Committee consistent with the provisions of the Plan.

 

13.2                        Other Benefit Plans.  In the event that a provision
of any other plan or benefit program of the Employer is more favorable to a
Participant with respect to the treatment of any Award upon termination of
employment or in connection with a Change in Control than the provisions
contained in this Plan or an applicable Award Agreement, the provisions of such
other plan or benefit program will control.

 

13.3                        Tax Withholding.  The Company shall have the right
to make all payments or distributions pursuant to the Plan to a Participant (or
a Permitted Assignee thereof) (any such person, a “Payee”) net of any applicable
federal, state and local taxes required to be paid or withheld as a result of
(a) the grant of any Award, (b) the exercise of an Option or Stock Appreciation
Right, (c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the
Plan.  The Company or any Subsidiary shall have the right to withhold from wages
or other amounts otherwise payable to such Payee such withholding taxes as may
be required by law, or to otherwise require the Payee to pay such withholding
taxes.  If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations.  The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s minimum required tax
withholding rate or such other rate that will not trigger a negative accounting
impact) otherwise deliverable in connection with the Award.

 

13.4                        Right of Discharge Reserved; Claims to Awards. 
Nothing in the Plan nor the grant of an Award hereunder shall confer upon any
Employee or Director the right to continue in the employment or service of the
Company or any Subsidiary or affect any right that the Company or any Subsidiary
may have to terminate the employment or service of (or to demote or to exclude
from future Awards under the Plan) any such Employee or Director at any time for

 

19

--------------------------------------------------------------------------------


 

any reason.  Except as specifically provided by the Committee, the Company shall
not be liable for the loss of existing or potential profit from an Award granted
in the event of termination of an employment or other relationship.  No Employee
or Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.

 

13.5                        Substitute Awards.  Notwithstanding any other
provision of the Plan, the terms of Substitute Awards may vary from the terms
set forth in the Plan to the extent the Committee deems appropriate to conform,
in whole or in part, to the provisions of the awards in substitution for which
they are granted.

 

13.6                        Cancellation of Award.  Notwithstanding anything to
the contrary contained herein, an Award Agreement may provide that the Award
shall be canceled if the Participant, without the consent of the Company, while
employed by the Company or any Subsidiary or after termination of such
employment or service, establishes a relationship with a competitor of the
Company or any Subsidiary or engages in activity that is in conflict with or
adverse to the interest of the Company or any Subsidiary, as determined by the
Committee in its sole discretion.  The Committee may provide in an Award
Agreement that if within the time period specified in the Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company.

 

13.7                        Stop-Transfer Orders.  All certificates for Shares
delivered under the Plan pursuant to any Award shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

13.8                        Nature of Payments.  All Awards made pursuant to the
Plan are in consideration of services performed or to be performed for the
Company or any Subsidiary, division or business unit of the Company.  Any income
or gain realized pursuant to Awards under the Plan constitute a special
incentive payment to the Participant and shall not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

 

13.9                        Other Plans.  Nothing contained in the Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

13.10                 Severability.  If any provision of the Plan shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (a) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (b) not
affect any other provision of the Plan or part thereof, each of which shall
remain in full force and effect.  If the making of any payment or the provision
of any other benefit required under the Plan shall be held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment

 

20

--------------------------------------------------------------------------------


 

or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.

 

13.11                 Construction.  As used in the Plan, the words “include”
and “including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

13.12                 Unfunded Status of the Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive compensation.  With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.  In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

 

13.13                 Governing Law.  The Plan and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the Code or
the laws of the United States, shall be governed by the laws of the State of
Nevada, without reference to principles of conflict of laws, and construed
accordingly.

 

13.14                 Effective Date of Plan; Termination of Plan.  The Plan
shall be effective on the date of the approval of the Plan by the holders of the
shares entitled to vote at a duly constituted meeting of the stockholders of the
Company.  The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and in such event each Award shall, notwithstanding
any of the preceding provisions of the Plan, be null and void and of no effect. 
Awards may be granted under the Plan at any time and from time to time on or
prior to the tenth anniversary of the effective date of the Plan, on which date
the Plan will expire except as to Awards then outstanding under the Plan.  Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

 

13.15                 Foreign Employees.  Awards may be granted to Participants
who are foreign nationals or employed outside the United States, or both, on
such terms and conditions different from those applicable to Awards to Employees
employed in the United States as may, in the judgment of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy.  The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligation with respect to tax
equalization for Employees on assignments outside their home country.

 

13.16                 Compliance with Section 409A of the Code.  This Plan is
intended to comply and shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent.  To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A of the Code, the Award
shall be granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee.  Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code

 

21

--------------------------------------------------------------------------------


 

shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.

 

13.17                 Captions.  The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

22

--------------------------------------------------------------------------------